Exhibit 23.3 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com January 15, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Circle Star Energy Corp. Fort Worth, Texas To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1 Amendment No. 1, Registration Statement under the Securities Act of 1933 of Circle Star Energy Corp. (the “Company”) of our report dated July 29, 2011 and August 15, 2011, relating to the financial statements of Circle Star Energy Corp., a Nevada Corporation, as of and for the year ending April 30, 2011, and the reference to us under the caption “Experts”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
